DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s claim amendments to overcome rejections under 35 U.S.C. § 112(b) have been considered and are persuasive. The rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 12/29/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive.

Examiner respectfully disagrees, as Applicant attacks some the references individually without looking at the combination of references as a whole. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, the Costin-Barnes-Chen combination does indeed teach 3D preview ordering screen (Barnes, Fig., 3, ¶ [0010], the user may manipulate the 3-dimensional model in the primary view to rotate and orient the model to see different sides (i.e., selectable 360 degree angles) of the article; Fig. 8, ¶ [0013], 2-dimensional image file (i.e., shadow neutral texture) is then applied to the 3-dimensional model displayed by the dynamic design interface for viewing by the user) to modify the selectable options seen in Costin. 

Examiner respectfully disagrees. Applicant appears to assert that run-time is not real-time. However, one of ordinary skill in the art understands that run-time (i.e., when a program is running) encompasses real time. Further, “precomputing” in Chen refers to calculated physics simulation results (e.g., Chen, ¶ [0036]). That is, rendering is done in real time using precomputed physical simulation results.
Therefore, independent claim 1 remains rejected. Independent claim 16 also remains rejected based on the same rationale. The dependent claims are rejected based at least on dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Costin (U.S. Pat. App. Pub. No. US 20050131571 A1), in view of Barnes et al. (U.S. Pat. App. Pub. No. US 20190026393 A1; hereinafter "Barnes"), and further in view of Chen et al. (U.S. Pat. App. Pub. No. US 20180240280 A1; hereinafter "Chen").

	Regarding claim 1, Costin teaches a system comprising:


a plurality of ordering options, selectable by the user displayed along with the three-dimensional preview of the garment (Costin, Fig. 4, ¶ [0051], user selections);

a second ordering option of the plurality of ordering options comprises selectable patterns of the garment, wherein the selectable patterns are to be lasered by a laser onto the garment using laser pattern files for the patterns (Costin, Fig. 5, ¶ [0034], user selecting the desired graphic (i.e., pattern); ¶ [0049], the order is sent for laser-etching the desired designs in the garment; ¶ [0049], the order is sent for laser-etching the desired designs in the garment described in applications 08/844,114 and 08/729,493 (see U.S. Pat. Nos. US 6140602 A and US 5990444 A)); and
a third ordering option of the plurality of ordering options comprises selectable damage of the garment, wherein the damage is to be lasered by the laser using laser damage files for the selectable damages (Costin, Fig. 4, ¶ [0032], the user selecting the waist size, jean length, and finish (i.e., damage) such as stonewash, dark, antique; ¶ [0049], the order is sent for laser-etching the desired designs in the garment described in applications 
wherein the laser pattern files and the laser damage files are different files (Costin, Figs. 4 and 6B, see that the selections are different), wherein after one or more of the first, second, or third ordering options are selected, the 
Costin does not expressly teach, but Barnes teaches:
a tablet computer comprising a touch screen display (Barnes, ¶ [0009], “tablet” (.e., iPad) is understood to include a touch screen), wherein a first ordering screen on the tablet computer comprises:
a three-dimensional preview rendering of a garment, 
Costin and Barnes (hereinafter "Costin-Barnes") are analogous because they are directed at clothing design. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide a highly custom and scalable design system and method for articles of manufacture. Barnes, ¶ [0001].
Costin-Barnes does not expressly teach, but Chen teaches where an appearance of the three-dimensional preview rendering is as if the garment is robust against shadows and various types of texture and colour patterns and it preserves the geometrical details around the silhouettes of the garment cut-outs. See Response to Arguments for additional discussions on the topic.).
Costin-Barnes and Chen (hereinafter "Costin-Barnes-Chen") are analogous because they are directed at clothing design. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to help generate an image file of a high resolution 3D garment model on a 3D body model. Chen, ¶ [0001].

	Regarding claim 2, Costin-Barnes-Chen teaches the system of claim 1 wherein the first ordering option includes images of fabric shade that can be selected by the user (Barnes, Fig. 5, color palette (i.e., images of shade) to specify a color to be applied).

Regarding claim 3, Costin-Barnes-Chen teaches the system of claim 2 wherein the second ordering option includes images of patterns that can be selected by the user, to be used in conjunction with the fabric shade selected 

	Regarding claim 4, Costin-Barnes-Chen teaches the system of claim 3 wherein the third ordering option includes images of damage types that be selected by the user, to be used in conjunction with the pattern selected by the user (see treatment of claims 2 and 3 regarding selectable graphics and palettes. In other words, one of ordinary skill in the art would find it obvious to provide graphical preview of the damage or finish to be selected by the user based on the capability of Costin-Barnes-Chen.).

	Regarding claim 5, Costin-Barnes-Chen teaches the system of claim 1 wherein the first ordering screen on the tablet computer comprises a fourth ordering option of the plurality of ordering options and comprises selectable tint of the garment, wherein the three-dimensional preview of the garment is updated in the first order screen in real time to display the three-dimensional preview of the garment with one or more of a selected shade of the material, a selected pattern, a selected damage, or a selected tint for the garment (Costin, Fig. 4, ¶ [0032], the finish can be stonewash, dark, antique or an overdyed 

	Regarding claim 6, Costin-Barnes-Chen teaches the system of claim 1 wherein a second ordering screen on the tablet computer comprises a fourth ordering option of the plurality of ordering options comprising selectable rotation of the three-dimensional preview of the garment, wherein the three-dimensional preview of the garment is rotated in real time when the selectable rotations is selected (see treatment of claim 1).

	Regarding claim 10, Costin-Barnes-Chen teaches the system of claim 1 wherein the three-dimensional preview is rendered by the tablet computer (Barnes, ¶ [0015], the 3-dimensionl model displayed on the screen of the computing device is also dynamically updated (i.e., rendered) to reflect the changes; claim 1: transmitting the dynamic design interface web page to the computing device, the dynamic design interface web page being configured to dynamically render and display the design input on a 3-dimensional model representation).

	Regarding claim 11, Costin-Barnes-Chen teaches the system of claim 10 wherein the three-dimensional preview that is rendered by the tablet computer and is not a photograph (see treatment of claims 1 and 10 regarding 3d modelling).

	Regarding claim 12, Costin-Barnes-Chen teaches the system of claim 10 wherein the three-dimensional preview that is rendered by the tablet computer is not a real-time camera view or a video feed from a camera (see treatment of claims 1 and 10 regarding 3d modelling).

	Regarding claim 13, Costin-Barnes-Chen teaches the system of claim 1 wherein to generate the three-dimensional preview rendering, the tablet computer selects a shadow neutral texture corresponding to the selected shade and applies the shadow neutral texture to the three-dimensional model (see treatment of claim 1 regarding dynamic rendering based on user selection and shadow-neutral textures).

	Regarding claim 14, Costin-Barnes-Chen teaches the system of claim 1 wherein to generate the three-dimensional preview rendering, the tablet computer selects a shadow neutral texture corresponding to the selected shade and selected pattern and applies the shadow neutral texture to the three-dimensional model (see treatment of claim 1 regarding dynamic rendering based on user selections and shadow-neutral textures).

	Regarding claim 15, Costin-Barnes-Chen teaches the system of claim 1 wherein to generate the three-dimensional preview rendering, the tablet computer selects a shadow neutral texture corresponding to the selected shade or selected pattern and applies the shadow neutral texture to a three-dimensional model (see treatment of claim 1 regarding dynamic rendering based on user selections and shadow-neutral textures).

	Regarding claim 16, Costin-Barnes-Chen teaches a system comprising:
a tablet computer comprising a touch screen display (see treatment of claim 1), wherein a first ordering screen on the tablet computer comprises:

a plurality of ordering options, selectable by a user displayed along with the three-dimensional preview of the garment (see treatment of claim 1);
a first ordering option of the plurality of ordering options comprises selectable shades of a material of the garment (see treatment of claim 1);
a second ordering option of the plurality of ordering options comprises selectable patterns of the garment, wherein the selectable patterns are to be lasered by a laser onto the garment using laser pattern files for the patterns (see treatment of claim 1); and
a third ordering option of the plurality of ordering options comprises selectable tint of the garment, wherein after one or more of the first, second, or third ordering options are selected, the three-dimensional preview of the garment is updated in the first order screen in real time to display the three-dimensional preview of the garment with one or more of a selected shade of the material, a se

	Regarding claim 17, Costin-Barnes-Chen teaches the system of claim 16 wherein the first ordering option includes color swatches of the selectable shades, the second ordering option includes pattern swatches of the selectable patterns, and the third ordering option includes damage swatches (see treatment of claim 1 regarding graphics and palettes.).

	Regarding claim 18, Costin-Barnes-Chen teaches the system of claim 17 wherein the first ordering screen on the tablet computer comprises a fourth ordering option of the plurality of ordering options and comprises selectable damage of the garment, wherein the three-dimensional preview of the garment is updated in the first order screen in real time to display the three-dimensional 

	Regarding claim 19, Costin-Barnes-Chen teaches the system of claim 16 wherein a second ordering screen on the tablet computer comprises a fourth ordering option of the plurality of ordering options comprising selectable rotation of the three-dimensional preview of the garment, wherein the three-dimensional preview of the garment is rotated in real time when the selectable rotations is selected (see treatment of claim 1).

Regarding claim 21, Costin-Barnes-Chen teaches the method of claim 1 wherein updating the three-dimensional preview of the garment to display the three-dimensional preview of the garment with one or more of the selected shade of the material, the selected pattern, or the selected damage is performed in response to received input from the user of any of the first, second, or third ordering options (Barnes, ¶ [0011], The design interface 22 also inenables the user to specify (i.e., in response to received input from user) colors and other design elements such as text, numbers, and graphics to be added to the design. See treatment of claim 1 and Response to Arguments regarding three-dimensional preview with the Costin-Barnes-Chen combination.).

Claims 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Costin-Barnes-Chen, and further in view of KIM et al. (U.S. Pat. App. Pub. No. US 20120229450 A1; hereinafter "Kim").

	Regarding claim 7, Costin-Barnes-Chen teaches the system of claim 6 
Costin-Barnes-Chen does not expressly teach, but Kim teaches: wherein a second ordering screen on the tablet computer comprises a fifth ordering option of the plurality of ordering options comprising selectable enlargement of the three-dimensional preview of the garment, wherein the three-dimensional preview of the garment is enlarged in real time when the selectable enlargement is selected (Kim, ¶ [0156], the depth and rotation angle of the 3D object may be controlled according to a touch type and touch location of the 3D manipulation portion. For example, the rotational direction, rotation angle, enlargement/reduction, and protrusion level of the 3D object may be controlled by touching part of the 3D manipulation portion or touching an outer region thereof).
Costin-Barnes-Chen and Kim (hereinafter "Costin-Barnes-Chen-Kim") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide intuitively control the rotation and enlargement/reduction of the 3D object, thereby providing usefulness and convenience for the user. Kim, Abstract.

	Regarding claim 8, Costin-Barnes-Chen-Kim teaches the system of claim 7 wherein a second ordering screen on the tablet computer comprises a sixth ordering option of the plurality of ordering options comprising selectable shrink of the three-dimensional preview of the garment, wherein the three-dimensional preview of the garment is shrunken in real time when the selectable shrink is selected (see treatment of claim 7 regarding enlarging/reduction).

.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 




/VU NGUYEN/Primary Examiner, Art Unit 2619